DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on April 28, 2022 in response to the Office Action dated January 28, 2022. This action is made Final.
	Claims 1-20 are pending.
Claims 1, 9, and 17 are independent claims.
	Claims 1-4, 6-12, and 14-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 3, 5, 6, 9, 11, 13, 14, 17, 19, and 20, and submitted arguments against the prior art in the Office Action dated ***.
	Based on the Applicant’s remarks, The Examiner withdraws the rejection of claims 17-20 under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 9, 10, 12, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al., US Patent Application Publication no. US 2019/0182382 (“Mazza”), in view of Cristian et al., US Patent Application Publication no. US 2019/0065465 (“Cristian”), and further in view of Kwon et al., US Patent Application Publication no. US 2015/0120734 (“Kwon”).
Claim 1:
	Mazza teaches or suggests a computer-implemented method for generation of a chatbot, the computer-implemented method comprising:
	receiving data in a first format (see para. 0080 - sample dialogue data, such as the transcripts from the chat interactions, are cleaned and normalized; para. 0085 - Table I provides examples of utterances before and after cleaning.)
	generating one or more clusters from the received data (see para. 0080 - interactions are clustered by topic using their normalized transcripts; para. 0086 - sample dialogue data is clustered based on topic. In some embodiments, the clustering is based on the descriptions of the interactions. clustering is directed toward grouping together interactions having similar descriptions.);
	labeling the generated one or more clusters (see Fig. 3; para. 0088 - where the "cluster id" column identifies which cluster the interaction is a member of. TABLE 2; para. 0089 - displays the clusters and the descriptions of the interactions contained in the clusters; para. 0090 - clustered conversations are automatically labeled by keyphrases, thereby assisting the chatbot designer in understanding the space of chat topics; para. 0091 - data extraction module 172 automatically computes a label for each cluster by applying a keyphrase extraction process to the descriptions of interactions in the cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer); para. 0108 - displays the automatically generated labels and allows the chatbot designer to modify the labels; para. 0121 - clustered the interactions into separate topics.);
	exporting the one or more labeled clusters into a cluster database (see Fig. 3; para. 0088 - where the "cluster id" column identifies which cluster the interaction is a member of. TABLE 2; para. 0089 - displays the clusters and the descriptions of the interactions contained in the clusters; para. 0090 - clustered conversations are automatically labeled by keyphrases, thereby assisting the chatbot designer in understanding the space of chat topics; para. 0091 - data extraction module 172 automatically computes a label for each cluster by applying a keyphrase extraction process to the descriptions of interactions in the cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer); para. 0108 - displays the automatically generated labels and allows the chatbot designer to modify the labels; para. 0121 - clustered the interactions into separate topics.);
	generating the chatbot using the one or more labeled clusters exported from the cluster database (see Fig. 3; para. 0080 - interactions are clustered by topic using their normalized transcripts. In operation 350, a dialogue graph is automatically extracted for each cluster of interactions. In other words, a dialogue graph is generated for each topic, where the paths through the dialogue graph represent different types of conversation paths. In operation 370, the chatbot generation module 174 generates a chatbot based on the extracted dialogue graph.).
	Mazza fails to explicitly disclose executing a validation script that applies automated cross validation of the one or more labeled clusters into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed.
	Cristian teaches or suggests executing a validation script into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed (see para. 0012 – chatbot that was previously tested and verified to be operating correctly; para. 0013 - messages obtained from the messaging application are formatted into a conversation file; para. 0014 - execute the first conversation file with a second version of the chatbot to generate a second conversation file. For example, the second version is a new version of the chat bot to be tested; para. 0015 - to compare the first conversation file with the second conversation file. For example, if the second version of the chatbot is responding differently from the first version to the same request, then the different response is detected and may be identified as a potential failed test case; para. 0016 - execute a script from the conversation file 210 and may produce a conversation file 216 representing the san1e user conversation with the second version of the chatbot 206 using the same user quires from the conversation file. may compare the conversation files 210 and 216 and may generate a test report 220 indicating whether the files are identical or different. if the files are not identical, the current version of the chatbot may need to be fixed by developers.; para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used. For example, if a threshold is set at 90%, the new version 206 may be considered acceptable and no further actions by the developers may be needed; para. 0028 - convert these test cases to automated test scripts to be performed with subsequent versions of the chatbot; para. 0036 - execute the instructions to generate a test report based on comparison of the first and the second conversation files. For example, if the files are not identical- e.g., the current version failed the test case, the current version of the chatbot may need to be fixed by developers and retested.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include executing a validation script into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019).
Kwon teaches or suggests that applies automated cross validation of the one or more labeled clusters (see para. 0007 - update a cluster or create a new cluster on the basis of similarities between input data and the clusters; para. 0045 - representative values, metadata, and a threshold are set for each cluster ID; para. 0046 - threshold of a cluster is used for a comparison with a similarity of the cluster with respect to a diagnosis target (hereinafter, referred to as an "input data"); para. 0054 - result of the determination, the cluster update unit 140 may create a new cluster in the cluster storage 110 or update the selected cluster in the cluster storage; para. 0060 - input data corresponds to a new cluster; para. 0063 - threshold of the new cluster is set to be less than the threshold of the selected cluster, and this is because the new cluster is a less reliable cluster, i.e., a cluster which is created according to the diagnostic result, other than a cluster that is directly selected; para. 0064 - setting a threshold may include a k-fold cross validation method, but is not limited thereto. The k-fold cross validation method involves dividing data constituting a cluster into k equal size pieces and configuring a single data piece as a test set and the remaining k-1 data pieces as a learning set. To obtain a threshold suitable for the input data, clustering is performed using the learning set and then adaptive clustering is applied to the test set. Such a cross-validation process is then repeated k times, with each of the k pieces used exactly once. The k results may be averaged to create a new cluster.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include that applies automated cross validation of the one or more labeled clusters for the purpose of efficiently validating clusters, improving updating of clusters or creation of new clusters, as taught by Kwon (para. 0007 and 0064).
Claim(s) 9 and 17:
Claim(s) 9 and 17 correspond to Claim 1, and thus, Mazza, Cristian, and Kwon teach or suggest the limitations of claim(s) 9 and 17 as well.

Claim 2:
	Cristian further teaches or suggests in response to determining that the chatbot is not accurate, receiving confirmation of the adjustment to the chatbot (see para. 0016 - execute a script from the conversation file 210 and may produce a conversation file 216 representing the san1e user conversation with the second version of the chatbot 206 using the same user quires from the conversation file. may compare the conversation files 210 and 216 and may generate a test report 220 indicating whether the files are identical or different. if the files are not identical, the current version of the chatbot may need to be fixed by developers.; para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used; para. 0036 - execute the instructions to generate a test report based on comparison of the first and the second conversation files. For example, if the files are not identical- e.g., the current version failed the test case, the current version of the chatbot may need to be fixed by developers and retested.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include in response to determining that the chatbot is not accurate, receiving confirmation of the adjustment to the chatbot for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019). 
Claim(s) 10 and 18:
Claim(s) 10 and 18 correspond to Claim 2, and thus, Mazza, Cristian, and Kwon teach or suggest the limitations of claim(s) 10 and 18 as well.

Claim 4:
	Mazza further teaches or suggests wherein receiving the data in the first format further comprising: separating the data from all data in a database; and converting the separated data into the first format (see Fig. 3; para. 0080 - the sample dialogue data, such as the transcripts from the chat interactions, are cleaned and normalized by the data extraction module; para. 0082 - data extraction module 172 cleans and normalizes the sample dialogue data; para. 0085 - Table I provides examples of utterances before and after cleaning.).
Claim(s) 12 and 20:
Claim(s) 12 and 20 correspond to Claim 4, and thus, Mazza, Cristian, and Kwon teach or suggest the limitations of claim(s) 12 and 20 as well.

Claim 7:
	Mazza further teaches or suggests wherein the one or more labeled clusters from the cluster database is in the first format (see Fig. 3; para. 0080 - interactions are clustered by topic using their normalized transcripts; para. 0086 - sample dialogue data is clustered based on topic. In some embodiments, the clustering is based on the descriptions of the interactions. clustering is directed toward grouping together interactions having similar descriptions.).
Claim(s) 15:
Claim(s) 15 correspond to Claim 7, and thus, Mazza, Cristian, and Kwon teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Mazza further teaches or suggests wherein the cluster database contains all data separated into labeled clusters (see Fig. 3, 4D; para. para. 0080 - interactions are clustered by topic using their normalized transcripts. In operation 350, a dialogue graph is automatically extracted for each cluster of interactions. In other words, a dialogue graph is generated for each topic, where the paths through the dialogue graph represent different types of conversation paths. In operation 370, the chatbot generation module 174 generates a chatbot based on the extracted dialogue graph; para. 0091 - the data extraction module 172 automatically computes a label for each cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Mazza, Cristian, and Kwon teach or suggest the limitations of claim(s) 16 as well.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza, in view of Cristian, in view of Kwon, and further in view of Yi et al., US Patent Application Publication no. US 2019/0243899 (“Yi”).  
Claim 3:
	Cristian further teaches or suggests in response to determining that the chatbot is accurate based upon a value in the generated report, determining that the chatbot is ready for use (see para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used. For example, if a threshold is set at 90%, the new version 206 may be considered acceptable and no further actions by the developers may be needed; para. 0036 - execute the instructions to generate a test report based on comparison of the first and the second conversation files. For example, if the files are not identical- e.g., the current version failed the test case, the current version of the chatbot may need to be fixed by developers and retested.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include in response to determining that the chatbot is accurate based upon a value in the generated report, determining that the chatbot is ready for use for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019).
Yi further teaches or suggests based upon a precision value (see para. 0055 - conversational user interface generates an integrated response to be sent to the user, using underlying statistics learned from experience with the selected virtual agents (step 406-409). Such statistics may relate, for example, to inverse document frequencies ("idfs"), stop lists, historical requests, and context. These statistics are generally based on relevance and correctness (i.e., "precision-oriented"); Claim 16 - wherein the dialog manager integrates the potential response using precision-oriented statistics.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include in based upon a precision value for the purpose of efficiently evaluating chatbots responses using precision-oriented statistics, improving chatbot response relevance and correctness, as taught by Yi (para. 0055).
Claim(s) 11 and 19:
Claim(s) 11 and 19 correspond to Claim 3, and thus, Mazza, Cristian, and Yi teach or suggest the limitations of claim(s) 11 and 19 as well.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza, in view of Cristian, in view of Kwon, and further in view of Kolsto et al., US Patent Application Publication no. US 2021/0357802 (“Kolsto”).
Claim 6:
	As indicated above, Cristian teaches or suggests adjustment to the chatbot.
	Kolsto further teaches or suggests relabeling the generated one or more clusters based upon suggestions provided in the generated report by a confusion matrix showing an expected classification of the one or more clusters (see Fig 2-4; para. 0003 – confusion matrix and model performance metric data are received from a classification model. Each cluster represents a label in the confusion matrix. A centroid is generated for each cluster. Using the model performance metric data, a misclassification indicator arrow is generated for each misclassified data point. The misclassification indicator arrow indicates both the predicted class and the actual class; para. 0028 - Paired arrows, such as 235a and 235b indicate a two-way error in classification. That is, the data point indicated by arrow 235a was misclassified in group 2354, and should have been classified in group 2353.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include relabeling the generated one or more clusters based upon suggestions provided in the generated report by a confusion matrix showing an expected classification of the one or more clusters for the purpose of efficiently indicating misclassified data and where the data should be classified, thus improving a  machine learning model via visualization and prediction, as taught by Kolsto (para. 0002 and 0028).
Claim(s) 14:
Claim(s) 14 correspond to Claim 6, and thus, Mazza, Cristian, Kwon, and Kolsto teach or suggest the limitations of claim(s) 14 as well.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections under 35 USC 103:
	Applicant argues Mazza does not teach “exporting the one or more labeled clusters into a cluster database.”
	The Examiner respectfully disagrees.
	Mazza teaches the user interface 176 displays the clusters and the descriptions of the interactions contained in the clusters. Para. 0089. Further, clustered conversations are automatically labeled by keyphrases, thereby assisting the chatbot designer in understanding the space of chat topics. Para. 0090. Further, data extraction module 172 automatically computes a label for each cluster by applying a keyphrase extraction process to the descriptions of interactions in the cluster. Para. 0091. Further, displays the automatically generated labels and allows the chatbot designer to modify the labels. Para. 0108. In these paragraphs, Mazza describes a system where labeled clusters are organized into a cluster database so that the clusters may be retrieved, visualized, and manipulated by a designer user. Accordingly, Mazza teaches or suggests “exporting the one or more labeled clusters into a cluster database.”

	Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176